Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered January 15, 1992, convicting defendant, after a jury trial, of robbery in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 2 to 4 years, respectively, unanimously affirmed.
We disagree with defendant that he made a prima facie showing of discrimination in the People’s use of their peremptory challenges, and, even if he did, we agree with the trial court, whose determination in this regard is entitled to great deference (People v Hernandez, 75 NY2d 350, affd 500 US 352, 111 S Ct 1859), that the People presented neutral, nonpretextual explanations for the challenges.
We have reviewed defendant’s argument that the sentence *513is excessive and find it to be without merit. Concur—Carro, J. P., Milonas, Wallach, Kassal and Nardelli, JJ.